EXHIBIT 10(xxx)

SUPPLEMENTAL PENSION AGREEMENT

This Supplemental Pension Agreement (the Agreement) is entered on the date
indicated below between J. Michael Luttig (the Executive) and The Boeing Company
(the Company). The Company hereby agrees to the following:

 

  1. In addition to any pension benefits Executive earns under any qualified or
nonqualified retirement plan sponsored by the Company, the Company agrees to pay
Executive the sum of $225,000 each year until Executive’s death, commencing the
first of the month after Executive reaches age 65, or in the event of
Executive’s death, to Executive’s beneficiary until Executive would have reached
age 85, to be paid as follows:

 

  a. Subject to paragraph 4.a., a lump sum payment of the net present value of a
life and 20-year certain annuity commencing the first of the month after
Executive reaches age 65, as calculated by the Company’s actuary using the same
actuarial assumptions as in effect under the Company’s Pension Value Plan for
calculating lump sum payments as of the date such payment is payable. The lump
sum will be paid within 30 days after the earlier of (i) the date Executive
reaches age 65, or (ii) the date Executive leaves the Company for any reason,
subject to paragraph 4.a.; provided that if Executive is a “specified employee”
(as defined in Section 409A of the Internal Revenue Code), such lump sum payment
shall be made as of the first day of the month following the six month
anniversary of the date Executive terminates employment, plus simple interest
for such six-month delay calculated at the discount rate used to determine the
lump sum.

 

  b. Subject to paragraph 4.a., if Executive dies prior to receiving any payment
under paragraph 1.a., the net present value of the lump sum payment under
paragraph 1.a. as of Executive’s death will be paid to Executive’s beneficiary
(or if none, because either Executive has not designated one or the most
recently designated beneficiary predeceases Executive, to Executive’s Estate)
within 30 days following such death.

 

  2. Executive may elect to change the form and timing of payment under
paragraphs 1.a. and 1.b. above as follows:

 

  a. Prior to December 31, 2007, Executive may elect to change the form and
timing of payment under paragraph 1 above to a life and 20-year certain annuity
commencing the first of the month after Executive reaches age 65, or to defer
payment of the lump sum to a later payment date, by executing a mutually
acceptable payment election form with the Company, subject to the provisions of
Internal Revenue Service Notice 2006-79.

 

  b. On and after January 1, 2008, Executive may elect to change the form and
timing of payment under paragraph 1 above to a life and 20-year



--------------------------------------------------------------------------------

certain annuity commencing the first of the month after Executive reaches age
65, or to defer payment of the lump sum to a later payment date, by executing a
mutually acceptable payment election form with the Company, provided that, to
the extent required by Section 409A of the Internal Revenue Code, such payment
election form (i) must be executed at least twelve months prior to the date
payment was otherwise scheduled to be made, and (ii) must specify a payment date
that is at least five years after the date payment was otherwise scheduled to be
made. If any such change or deferral results in a payment that is made or
commences later than the January after Executive reaches age 65, then:

 

  i. the applicable payment form shall be increased to the actuarial equivalent
of a life and 20-year certain annuity commencing the first of the month after
Executive reaches age 65, as calculated by the Company’s actuary; and

 

  ii. in the case of any installment payments, the date payments to Executive’s
beneficiary commence and end shall be correspondingly adjusted to reflect the
new scheduled payment commencement date plus 20 years.

 

  3. Applicable withholdings shall be made from all payments, and the Company
shall deduct from any payments any amounts owed by Executive to the Company.

 

  4. The payments described in paragraph 1 are subject to the following terms
and conditions:

 

  a. If within three years of commencing his employment Executive either
voluntarily leaves the Company or is terminated for cause, Executive shall be
entitled to no payments. Should either of those events occur after Executive’s
three-year anniversary, Executive (or Executive’s beneficiary or estate, as
applicable) shall remain entitled to the payments described in paragraph 1.

 

  b. If, at any time after commencement of employment and prior to reaching age
65, Executive is laid off or becomes unable to work on a permanent basis due to
disability or death, having not voluntarily left the Company or been dismissed
for cause within three years of commencing his employment, Executive (or
Executive’s beneficiary or estate, as applicable) shall remain entitled to the
payments described in paragraph 1.

 

  5.

The Compensation Committee of the Company’s Board of Directors (or its delegate)
shall make such rules, interpretations, determinations of fact and computations
under this Agreement as it may, in its sole and absolute discretion, deem
appropriate. Any decision of the Committee with respect to the Agreement,
including (without limitation) any calculation of a payment, shall be conclusive
and binding on all persons. Nothing in this paragraph 5 shall give the Committee
the unilateral right to change the terms of this Agreement or the amount of the
payment due hereunder as described above.

 

-2-



--------------------------------------------------------------------------------

  6. Except to the extent provided in the paragraph 4.a. above, the right of
Executive, his beneficiary or estate to receive payments under this Agreement
shall not be subject to anticipation, sale, assignment, pledge, encumbrance or
charge, nor shall such right be liable for or subject to the debts, contracts,
liabilities or torts of Executive or Executive’s beneficiary or estate.

 

  7. It is intended that any amounts payable under this Agreement and the
Company’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Internal Revenue Code and the Treasury
regulations relating thereto so as not to subject Executive to the payment of
interest and tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, to the extent that any regulations or other
guidance issued under Code Section 409A after the date of this Agreement would
result in Executive being subject to payment of interest and tax penalty under
Code Section 409A, the parties agree to amend this Agreement in order to bring
this Agreement into compliance with Code Section 409A.

 

  8. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

Dated   January 25, 2007.

J. Michael Luttig

Executive

The Boeing Company

By Richard D. Stephens

 

-3-